Per Curiam.
Respondent was admitted to practice by this Court in 1981. He maintained an office for the practice of law in Pennsylvania, where he was admitted to practice in 1975.
By decision dated June 15, 2006, respondent was suspended from the practice of law by this Court for a period of five years (Matter of Murphy, 30 AD3d 819 [2006]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Rose, J.P., Lahtinen, Spain and Egan Jr., JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.